OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09000 Oak Value Trust (Exact name of registrant as specified in charter) 1450 Raleigh Road, Suite 220Chapel Hill, North Carolina (Address of principal executive offices) (Zip code) Larry D. Coats, Jr. Oak Value Capital Management, Inc.1450 Raleigh RoadChapel Hill, NC 27707 (Name and address of agent for service) Registrant's telephone number, including area code:(919) 419-1900 Date of fiscal year end:June 30, 2010 Date of reporting period: March 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. OAK VALUE FUND SCHEDULE OF INVESTMENTS March 31, 2010 (Unaudited) Shares COMMON STOCKS — 99.1% Value Consumer Discretionary — 13.0% Apollo Group, Inc. - Class A (a) $ Coach, Inc. ITT Educational Services, Inc. (a) Thomson Reuters Corp. Consumer Staples — 11.2% Avon Products, Inc. Colgate-Palmolive Co. Diageo PLC - ADR Energy — 3.9% Chesapeake Energy Corp. Financials — 17.6% AFLAC, Inc. American Express Co. 41 Berkshire Hathaway, Inc. - Class A (a) CME Group, Inc. Health Care — 10.2% Becton, Dickinson and Co. Medtronic, Inc. Teva Pharmaceutical Industries Ltd. - ADR Zimmer Holdings, Inc. (a) Industrials — 12.2% 3M Co. Republic Services, Inc. United Technologies Corp. Information Technology — 22.1% Activision Blizzard, Inc. Automatic Data Processing, Inc. Cisco Systems, Inc. (a) Intuit, Inc. (a) MasterCard, Inc. - Class A Oracle Corp. OAK VALUE FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 99.1% (Continued) Value Materials — 8.9% Monsanto Co. $ Praxair, Inc. Total Common Stocks (Cost $65,991,178) $ Shares CASH EQUIVALENTS — 1.9% Value First American Government Obligations Fund - Class Y, 0.00% (b) (Cost $1,523,680) $ Total Investments at Value — 101.0% (Cost $67,514,858) $ Liabilities in Excess of Other Assets — (1.0%) ) Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security.The rate shown is the 7-day effective yield as of March 31, 2010. ADR - American Depositary Receipt See accompanying notes to Schedule of Investments. OAK VALUE FUND NOTES TO SCHEDULE OF INVESTMENTS March 31, 2010 (Unaudited) 1. Securities Valuation Securities of Oak Value Fund (the “Fund”) are valued as of the close of business of the regular session of the principal exchange where the security is traded.Securities traded on a national stock exchange are valued based upon the closing price on the principal exchange where the security is traded.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.Securities which are traded over-the-counter are valued at the last sales price, if available, otherwise, at the last quoted bid price.In the event that market quotations are not readily available, securities are valued at fair value as determined in accordance with procedures adopted in good faith by the Board of Trustees.Such methods of fair valuation may include, but are not limited to: multiple of earnings, discount from market of a similar freely traded security, or a combination of these or other methods.The fair value of securities with remaining maturities of 60 days or less has been determined in good faith by the Board of Trustees to be represented by amortized cost value, absent unusual circumstances. Accounting principles generally accepted in the United States establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2010 by security type. Level 1 Level 2 Level 3 Total Common Stocks $
